Title: From Thomas Jefferson to Benjamin Stoddert, 21 February 1801
From: Jefferson, Thomas
To: Stoddert, Benjamin



Sir
Washington Feb. 21. 1801.

Your favor of the 18th. did not get to my hand till yesterday. I thank you for the accomodation in point of time therein offered; circumstances may render it a convenience, in which case I will avail myself of it, without too far encroaching on your wishes. at this [moment] it is not in my power to say any thing certain on the subject of time. the declarations of support to the administration of our government are such as were to be expected from your character and attachment to our constitution. I wish support from no quarter longer than my actions candidly scanned, shall merit it, & especially not longer than I shall rigorously adhere to the constitution. I am with respect Sir
Your most obedt. humble servt 

Th: Jefferson

